NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DAVID WAYNE HAND,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-990
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 2, 2020.

Appeal from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark E. Green, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., BLACK, J., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.